PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/623,662
Filing Date: 17 Dec 2019
Appellant(s): CORNING INCORPORATED



__________________
Stephen S. Wentsler
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 6/01/2022.
The ground(s) of rejection set forth in the Office action dated 03/29/2022 from which the appeal is taken have been modified.  A list of rejections withdrawn by the examiner (if any) is included under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”  

NEW GROUNDS OF REJECTION

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 7-10 and 21, is/are rejected under 35 U.S.C. 103 as being unpatentable over Boardman (US 3592370 A).
Regarding claim 1, Boardman discloses a glass manufacturing apparatus [0006] comprising:
Finger elements (43 or 44), or elongated engagement surfaces of claim 1, secured to support (45) which is pivotally mounted on arm (46- corresponding to arm 33) (Fig 8, see also Figs 3 and 4, Col 6; lines 1-5).  
Boardman discloses the finger elements are pivotally mounted (Col 6; lines 1-5, at least Fig 8 and Col 6; lines 54-64 
The scoring position and cleaning position only limit claim 1 in of being separate positions
MPEP 2114 states:
"[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim

Therefore, giving “the cleaning position” and “scoring position” in claim 1 the broadest reasonable interpretation in view of the specification, Boardman discloses the structural limitations of finger elements (43 and 44) as capable of being rotated through a rotation angle around pins (either 32 or 30) between two positions (corresponding to lines 2-3 of claim 1).
Claim 21, see discussion of claim 1 and also recites a step “is rotatable”
Boardman discloses a scoring device (47) positioned to score in a glass substrate when the elongated engagement surface is positioned in what is considered the scoring position (Fig 9, Col 6; lines 6-15, and 54-64 at least stating “In the embodiments described above” -including Fig 6 and 8- “the glass may be scored at the snapping station”).
Boardman fails to explicitly disclose a cleaning device positioned to clean the elongated engagement surface when the elongated engagement surface is positioned in the cleaning position however;
Boardman discloses cleaning devices such as air jets or brushes may be provided to clean the periphery of the roller (16) of glass particles that may adhere to (Col 3; lines 45-49).
 MPEP 2144.04 states:
In re Japikse, 181 F.2d 1019,86 USPQ 70 (CCPA 1950) 
Shifting the location of an element would not have modified the operation of device. In re Kuhle, 526 F.2d 553, 188 USPQ7 (CCPA 1975) The particular placement of an element was held to be obvious. 
It has generally been recognized that to shift location of parts when the operation of the device is not otherwise changed is within the level of ordinary skill in the art, In re Japikse, 86 USPQ 70; In re Gazda, 104 USPQ 400.

Boardman discloses the claimed invention except for the cleaning device capabilities. It would have been obvious to one having ordinary skill in the art at the time the invention was made to rearrange a cleaning device in the apparatus of Broadman, since it has been held that a mere rearrangement of elements without modification of the operation of the device involves only routine skill in the art. One would have been motivated to rearrange the cleaning device for the purpose of removing glass particles from any surfaces exposed to the scoring in the device of Broadman.  
"A person of ordinary skill has good reason to pursue the known option within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense." KSR int'l Co. v. Teleflex Inc., 127 S.Ct. 1727,82 USPQ2d 1385 (2007). 
"The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results." KSR Int'l Co. v. Teleflex Inc., 127 S.Ct. 1727, 82 USPQ2d 1385 (2007).

Thus, it would be obvious to arrange cleaning elements to clean any particles resulting from scoring glass without interfering with the scoring process with anticipated success. 

Regarding claim 3, Boardman discloses the cleaning device comprises a brush (Col 3; lines 45-49).
Regarding claim 4, Boardman discloses the cleaning device comprises a brush (Col 3; lines 45-49). The claims have not defined a linear direction in reference to any other structurally claimed elements along which the brush must be reciprocal.  Thus giving claim 4 the broadest reasonable interpretation in view of the specification a “linearly reciprocal brush” as stated in claim 4 includes a brush which is capable of being adjusted along any extension axis.  
Boardman fails to explicitly state the language of a “linearly reciprocal brush”.
In re Stevens, 212 F.2d 197, 101 USPQ 284 (CCPA 1954) 
The court held that adjustability, where needed, is not a patentable advance, and because there was an art recognized need for the adjustment. 

Boardman discloses the claimed invention except for the cleaning device being adjustable. It would have been obvious to one having ordinary skill in the art at the time the invention was made to make the cleaning brush adjustable, since it have been held that adjustability, where needed, involves only routine skill in the art. One would have been motivated to make the cleaning device of Broadman reciprocally adjustable for removing glass particles (Col 3; lines 45-49) while maintaining operation of the disclosed apparatus. 
Regarding claim 5, Broadman fails to explicitly disclose the brush comprises an elongated brush including an elongated length that is greater than or equal to an elongated length of the elongated engagement surface.
MPEP 2144.04 recites:
In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976) Mere scaling up or down of a prior art process capable of being scaled up or down would not establish patentability in a claim to an old process so scaled. 
In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955) (Claims directed to a lumber package "of appreciable size  and weight requiring handling by a lift truck" where held unpatentable over prior art lumber packages which could be lifted by hand because limitations relating to the size of the package were not sufficient to patentably distinguish over the prior art)
In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device

Broadman discloses the claimed invention except for the brush length, an elongated brush length that is greater than or equal to an elongated length of the elongated engagement surface as required by claim 5. 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to change the size of the brush since such a modification would involve only a mere change in size of a component. Scaling up or down of an element which merely requires a change in size is generally considered as being within the ordinary skill in the art in view of MPEP 2144.04. 
One of ordinary skill in the art would be motivated to scale the brush relative to a part of the apparatus with the expected result of cleaning glass particles from a specific part of the apparatus.  Scaling a brush to clean the fingers in Broadman, or elongated surfaces, would require the brush to equal to or longer in order to contact the finger elements.
MPEP 716.02(d) states:
Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980)

Absent any unexpected results it would be obvious to one of ordinary skill in the art to determine the elongated length of the brush in reference to the surface for removing particles as explained above.
Regarding claim 7, Finger elements (43), or elongated engagement surfaces, comprising the elongated engagement surface (44).
Regarding claim 8, the elongated member (43) comprises elongated engagement surfaces (44) which may be rubber (Col 6; lines 1-5) which is considered a resilient material. 
Regarding claim 9, the elongated member comprises a first elongated member and a second elongated member spaced a distance from the first elongated member (43) See Fig 8-9.
Regarding claim 10, as seen in Fig 8, there is no inhibiting structure via the pivot pin (32)  between 45 and 46. There is also an angled corner, not a 90 degree corner on structure (46) thus allowing rotation beyond a 90 degree rotation in the structure of Fig. 8, Fig 3 (Col 2; lines 53-57) thus movable about the axis of pin 32, which is in a plane normal (i.e. 90 degrees) to the axis of pins 30. The device is capable of moving to a rotation angle within a range of from 90 degrees to 270 degrees from Fig 3.
Overlapping ranges are prima facie evidence of obviousness. It would have been obvious to one having ordinary skill in the art to have selected the portion of [Sudo's temperature range] that corresponds to the claimed range. In re Malagari, 184 USPQ 549 (CCPA 1974). 
MPEP 2131.03: Prior Art which teaches a range within, overlapping or touching the claimed
range anticipated if the prior art range discloses the claimed range with “sufficient specificity”
Furthermore, 
Titanium Metals Corp. of America v. Banner, 778 F.2d 775,227 USPQ 773 (Fed. Cir. 1985) 
A prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. 

Claims 2 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Broadman as applied to claim 1 above, and further in view of Brackley et al. (US 20120210842) referred to as Brackley herein after.
Regarding claim 2, Broadman discloses a glass apparatus with a scoring tool (for example 47) and a scoring disc (11) in the embodiment of Fig 1 however fails to explicitly disclose a scoring wheel.
Brackley discloses a glass manufacturing apparatus [0006] comprising: a scoring device (22) capable of creating a vent (13), or score, in a glass substrate.
It would be obvious to one of ordinary skill in the art at the time of the invention to use a scoring wheel as taught by Brackley in the device of Broadman because it has been held that simple substitution of one known element (a scoring wheel for scoring glass) for another (scoring device of Broadman) to obtain predictable results of scoring glass.
Regarding claim 6, Broadman discloses air jets.  Broadman fails to disclose vacuum devices.
Brackley discloses a vacuum device supplied to the glass apparatus for collecting glass particles dislodged from the scoring and separating [0094].
It would be obvious to one of ordinary skill in the art to provide a vacuum to the device of Broadman with the motivation of collecting glass particles as taught by Brackley.

Response to Arguments
Applicant's arguments filed 06/01/2022 have been fully considered but they are not persuasive. 

Claims 1, 3-5, 7-10 and 21 were rejected under 35 U.S.C. § 103 as being unpatentable over Boardman. (US 3,592,370) (“Boardman”). Applicant respectfully requests reversal of this rejection for the following reasons.
Regarding claims 1 and 21, 
Appellant states Boardman discloses a rotatable scoring disc 11 that is configured to engage and mark a score line 13 on sheet 14 when in a scoring station (e.g., see FIG. 1 of Boardman). Once the score line 13 is formed, the scored sheet 15 is moved (upward in FIG. 1) by conveyor belts 10 such that the score line 13 is positioned over a roller 16 in a snapping station. Once in position, as shown in FIG. 1 (see also FIGS. 3-4), spaced apart finger elements 29 straddle the score line 13 that is positioned on the roller 16 (see FIG. 4).  Once in the snapping station shown in FIG. 1, the hydraulic jack 24 (See FIG. 3) can be activated to pivot the roller 16 about fixed pivot 20 (See FIG. 2) until the score line 13 is positioned at a desired inclination with the end portion of the roller 16 opposite the fixed pivot 20 being raised toward the finger elements 29. The pneumatic jack 38 can be operated to thrust the finger elements 29 downwardly against the glass sheet 15 on opposite sides of the score line 13 against the reaction force from the roller 16 on the opposite side of the glass sheet. In this manner, a break runs along the score line from its raised end between the finger elements 29 and the break thereafter travels through the score line 13 to separate the glass sheet along the score line.
As shown in FIG. 4 of Boardman, the finger elements 29 are carried on a bifurcated member 31 that is movable about the axis of the pin 32 pivotally connecting the bifurcated member 31 to the arm 33. 
Likewise, as shown in the embodiment of FIG. 8 of Boardman, finger elements 43 are secured to support 45 that is pivotally mounted to arm 46 by a pivot pin. Presumably, a slight pivoting of the bifurcated member 31 about the arm 33 (and the support 45 about the arm 46) allows the finger elements to adjust to equalize pressure applied on opposite sides of the score line 13 as the engagement fingers are pressed against the glass sheet.
In response to the above statements on pages 4-5 on the Appeal brief filed 06/01/2022, they appear to be in majority an explanation of a single embodiment regarding solely Fig 4 of prior art; Boardman.  The rejection relies on another embodiment of Boardman as indicated above Col 6; lines 6-15, and 54-64 and motivation of a skilled artisan.
Appellant recites in paragraph 3, page 5 of the appeal brief of 06/01/2022;
Boardman, the reference states that “[c]leaning devices, such as air jets or brushes, may also be provided to clean the periphery of the roller 16 of glass particles that may adhere thereto.” (Column 3, lines 45- 49 of Boardman). 
Appellant argues one of ordinary skill in the art would understand that the sheet 15 is supported by the roll 16 that directly contacts the sheet 15 along a contact line of the underside of the sheet 15 directly below the score line 13. Thus, once the glass sheet 15 is broken along the score line 13, resulting broken glass particles contacting the engagement surface of the roll 16 at the contact line may remain adhered to the roll 16 after the break. 
While the Boardman reference teaches cleaning the contact surface of the roller 16 underlying and contacting the score line 13, the Boardman reference does not suggest that the finger elements 29 require cleaning. 
In response to the above remarks, Appellant concludes, “Thus, once the glass sheet 15 is broken along the score line 13, resulting broken glass particles contacting the engagement surface of the roll 16 at the contact line may remain adhered to the roll 16 after the break” Appellant further argues in paragraphs 1-2 of page 5 of the Appeal Brief filed 06/01/2022 that the finger elements are to the exterior of the score line and are shielded from being introduced to glass particles originating at the score line 13.
Appellant concludes this without any further evidence.  There is nothing in Boardman that indicates glass particles that yield from scoring only remain adhered due to direct contact between the engagement surface and the contact line of the score line at the time the glass sheet is broken along the score line.  In response to Appellant’s argument that the finger elements are outside of the score line at breaking,  A skilled artisan recognizes that this argument is irrelevant because the glass breaks with the edges of the score line pointing up to the finger elements and resulting glass particles are much smaller relative to the glass and part of the apparatus.  A skilled artisan in glass manufacturing would recognize small glass particles are easily electrically charged and stuck to the surrounding elements which are larger than said particles.  Gravitational force would cause any freed glass particle due to scoring and breaking to adhere to the structural elements of Boardman.  The breaking and scoring may occur simultaneously as stated in Boardman and wherein the break occurs to the direction of the finger elements A skilled artisan would readily presume that not all glass particles adhere to the roller (16) or anvils of Boardman provided in embodiment Fig 8.  
Appellant goes on to argue the citing In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950), does not apply.  Appellant states: the Examiner proposes to significantly modify the operation of the device with the proposed restructuring of Boardman. The Examiner proposes to modify the operation of the air jets or brushes of Boardman to clean the finger elements rather than the roller which yields modifying the operation of Boardman to clean the finger elements, rather than the roller, which would destroy the operation and functionality of Boardman to clean the roller that the air jets and brushes of Boardman were designed to achieve.
In response to this argument, as indicated in previous response to arguments of 03/29/2022, Boardman suggests cleaning devices (Col 3; lines 46-49):

    PNG
    media_image2.png
    71
    416
    media_image2.png
    Greyscale

As noted above, cleaning devices are not required, but may be provided for the specific purpose of cleaning glass particles.  There is no clear statement in Boardman to yield a skilled artisan to recognize that glass particles due to scoring from above would only adhere to the roller (16) and Examiner has provided sufficient discussion in the above argument to negate this presumption.  Furthermore, as pointed out in Col 6; lines 6-15, and 54-64, Boardman states scoring and snapping may occur simultaneously thus Examiner maintains a skilled artisan would be inclined to rearrange parts, specifically rearrange a cleaning device, since it has been held that a mere rearrangement of an element without modification of the operation of the device involves only routine skill in the art. One would have been motivated to rearrange the cleaning device for the purpose of removing glass particles from any surfaces exposed to the scoring (emphasis herein).  
A skilled artisan would recognize that uncontrolled glass particles may render the glass sheet to an undesirable quality and cleaning devices would be expected to render a cleaner product. MPEP 2143 recites:
The courts have made clear that the teaching, suggestion, or motivation test is flexible and an explicit suggestion to combine the prior art is not necessary. The motivation to combine may be implicit and may be found in the knowledge of one of ordinary skill in the art, or, in some cases, from the nature of the problem to be solved. Id. at 1366, 80 USPQ2d at 1649. "[A]n implicit motivation to combine exists not only when a suggestion may be gleaned from the prior art as a whole, but when the ‘improvement’ is technology-independent and the combination of references results in a product or process that is more desirable, for example because it is stronger, cheaper, cleaner, faster, lighter, smaller, more durable, or more efficient. Because the desire to enhance commercial opportunities by improving a product or process is universal-and even common-sensical-we have held that there exists in these situations a motivation to combine prior art references even absent any hint of suggestion in the references themselves. In such situations, the proper question is whether the ordinary artisan possesses knowledge and skills rendering him capable of combining the prior art references." Id. at 1368, 80 USPQ2d at 1651

 Examiner does not agree that a rearrangement of parts, such as the placement of the cleaning device would render the device of Boardman inoperable because Boardman does not require the cleaning device to function.
Examiner provided a secondary motivation in the rejections for the placement of the cleaning device in the event Appellant made the above argument.  The motivation included herein for convenience:
"A person of ordinary skill has good reason to pursue the known option within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense." KSR int'l Co. v. Teleflex Inc., 127 S.Ct. 1727,82 USPQ2d 1385 (2007). 
"The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results." KSR Int'l Co. v. Teleflex Inc., 127 S.Ct. 1727, 82 USPQ2d 1385 (2007).

Thus, it would be obvious to arrange cleaning elements to clean any particles resulting from scoring glass without interfering with the scoring process with anticipated success.
 Examiner purposefully stated arrange and not rearrange because it would be obvious to one skilled in the art to place cleaning devices as taught by Boardman in any desired location as motivated by cleaning glass particles that may adhere to parts of the apparatus.

D. The rejection of claim 4 under 35 U.S.C. § 103 as being unpatentable over
Boardman is in further error
Appellant argues the rejection of claim 4 that making the brush or air jet of Boardman adjustable involves routine skill in the art. 
In response to this argument, the term “linearly reciprocal” is given its broadest reasonable interpretation in view of the specification.  No direction has been defined in such a way that “linearly reciprocal” clearly claims a direction in which the claimed brush must be capable of moving, thus making the brush adjustable is considered to indicate linearly reciprocal as required by claim 4. 
Appellant argues the rejection of claim 5 under 35 U.S.C. § 103 as being unpatentable over
Boardman is in further error because Boardman fails to disclose that the brush comprises an elongated brush and scaling up or down of a brush does not change a brush into an elongated brush. 
This argument is not persuasive because “elongated” has not been established as specific dimensions. Thus the brush of Broadman is considered an “elongated brush” giving the claims the broadest reasonable interpretation.
Appellant further argues the rejection does not make obvious “an elongated brush including an elongated length that is greater than or equal to an elongated length of the elongated engagement surface.” 
Reciting a relative length does not merely involve changing the size of the brush by scaling up or down the length of the elongated brush. Instead, claim 5 establishes a relative length between the elongated brush and the elongated engagement surface.
In response to this argument, One would have been motivated to scale the size of the brush to contact the desired surface of the apparatus for removal of undesirable glass particles from a surface as discussed above.  The elongated engagement surfaces are at risk of glass particle exposure as established above.  Boardman discloses a brush cleaning device.  One of ordinary skill in the art would be motivated to scale the brush relative to a part of the apparatus with the expected result of cleaning glass particles from the apparatus.  Scaling a brush to clean the fingers in Broadman, or elongated surfaces, would require the brush to equal to or longer in order to contact the finger elements.  Examiner indicated that unexpected results commensurate in scope with claim 5 should be indicated in the event they exist and the burden now relies on the Appellant.  No such evidence of unexpected results regarding the relation of the brush to the elongated engagement surface has been provided to date.
Regarding claim 10, Appellant argues the Examiner apparently relies on a theory of inherency when contending that Boardman discloses the rotation angle is within a range of from 90 degrees to 270 degrees because the Examiner contends that there is no inhibiting structure via the pivot pin between support 45 and arm 46 in Boardman. 
Examiner has an obviousness statement with motivation for creating the relation between the claimed brush and elongated surface as required by claim 10 thus it is unclear why Appellant believes the rejection over claim 10 is conclusionary. 
In further response to this argument, claim 10 depends from claim 1.  Appellant has not clarified what the rotation angle is relative to any claimed structure or in which direction the rotation has to be.  In the discussion of claim 1 in the rejection: Finger elements (43 or 44), or elongated engagement surfaces, secured to support (45) which is pivotally mounted on arm (46- corresponding to arm 33) the structure of Fig. 8, Fig 3 (Col 2; lines 53-57) thus movable about the axis of pin 32, which is in a plane normal (i.e. 90 degrees) to the axis of pins 30 the rotation angle is capable to be within the range of from 90 degrees to 270 degrees as claimed as viewed from Fig 3.
Appellant argues rejections over claims 2 and 6 fail to cure the deficiencies of the rejection of claim 1.


For the above reasons, it is believed that the rejections should be sustained.
This examiner’s answer contains a new ground of rejection set forth in section (1) above. Accordingly, appellant must within TWO MONTHS from the date of this answer exercise one of the following two options to avoid sua sponte dismissal of the appeal as to the claims subject to the new ground of rejection:
(1) Reopen prosecution. Request that prosecution be reopened before the primary examiner by filing a reply under 37 CFR 1.111 with or without amendment, affidavit or other evidence. Any amendment, affidavit or other evidence must be relevant to the new grounds of rejection. A request that complies with 37 CFR 41.39(b)(1) will be entered and considered. Any request that prosecution be reopened will be treated as a request to withdraw the appeal.
(2) Maintain appeal. Request that the appeal be maintained by filing a reply brief as set forth in 37 CFR 41.41. Such a reply brief must address each new ground of rejection in an arguments section as set forth in 37 CFR 41.37(c)(1) and should be in compliance with the other requirements of 37 CFR 41.37(c). If a reply brief filed pursuant to 37 CFR 41.39(b)(2) is accompanied by any amendment, affidavit or other evidence, it shall be treated as a request that prosecution be reopened before the primary examiner under 37 CFR 41.39(b)(1). 
Extensions of time under 37 CFR 1.136(a) are not applicable to the TWO MONTH time period set forth above. See 37 CFR 1.136(b) for extensions of time to reply for patent applications and 37 CFR 1.550(c) for extensions of time to reply for ex parte reexamination proceedings.
Respectfully submitted,
/JODI C FRANKLIN/                                                                                                                                                                                                        A Technology Center Director or designee must personally approve the new ground(s) of rejection set forth in section (1) above by signing below: 
/BLAINE COPENHEAVER/
Quality Assurance Specialist, TC 1700
Director’s Designee for New Grounds of Rejection

Conferees:
/ALISON L HINDENLANG/               Supervisory Patent Examiner, Art Unit 1741   

/BLAINE COPENHEAVER/
Quality Assurance Specialist, TC 1700
    
                                                                                                                                                                             

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.